                                                                 Exhibit 3
Professional Fee Comparables                                                                                 ($ in millions)

David’s Bridal transaction fees



                                                                                      Completion Fee   Financing Fee
                                 Prepetition Financial                      Monthly            % of               Senior
   Company                               Debt   Advisor        Client        Fee      Amount   Debt     DIP        Debt

David's Bridal                          $819    Evercore David's Bridal $0.150        $8.19    1.00%   1.00%      1.00%

                                                            Ad Hoc Group
David's Bridal                            320   Greenhill                    0.150     3.50    1.09%    NA          NA
                                                            of 1L Lenders

                                                               Oaktree
David's Bridal                            292    Moelis                      0.125     2.75    0.94%    NA          NA
                                                            (Crossholder)




                                                                    Fees as a percentage of debt for advisors to
                                                                   the objecting creditors are greater than or in-
                                                                      line with those of the Debtor’s advisors



Sources: Public filings and Court Documents

                                                                     1
